Title: William Fraser to John Adams, 3 Apr. 1786
From: Fraser, William
To: Adams, John


          
            
              
            
            

              St. James’s

              April 3d: 1786.
            
          

          Mr. Fraser presents his Compliments to
              Mr. Adams, and has the Honor to acquaint him that He did
            not fail to relate to The Marquis of Carmarthen the Conversation He had with him when He
            last called at the Office. He is directed to inform Mr.
            Adams that as the Paper which His Lordship received from Him some Time ago was not
            confined to Commercial Matters only, His Lordship would wish to receive from Mr. Adams & Mr. Jefferson
            the Project of a Treaty of Commerce containing only such Points as are necessary for
            that Purpose.
          
            
              
            
          
        